Landon, J.
I concur in reversal because I think there was error in the ruling that the defendant must satisfy the jury that some one of his defenses was true. If the jury had a reasonable doubt as to the truth of any one of-them, the defendant was entitled to an acquittal, (Code Grim. Proc. § 389,) for in such case there would be a “reasonable doubt whether his guilt is satisfactorily shown.” But, upon the facts, if there were no errors of law, I should sustain the conviction; the evidence being ample to justify the finding that the defendant shot and killed Logan because he discovered him and his (defendant’s) wife in the act of adultery.